Citation Nr: 0636985	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic lumbodorsal 
strain, to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1961 to October 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 RO decision.  The 
veteran testified before the Board in May 2006, when he also 
submitted additional private medical records and a waiver of 
RO consideration as to these records.  


FINDINGS OF FACT

Neither chronic lumbodorsal strain nor degenerative disc 
disease of the spine were first manifested many years after 
service, and are not related to any incident therein.


CONCLUSION OF LAW

Chronic lumbodorsal strain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  

In this case, the RO sent correspondence to the veteran in 
May 2004; a rating decision in September 2004; and a 
statement of the case in January 2005.  The May 2004 letter 
preceded the evaluation of the veteran's claim by the RO on 
the issue of entitlement to service connection for a chronic 
lumbodorsal strain (that is, the September 2004 rating 
decision), and it set forth substantially all of the required 
elements of VA's duty to notify claimants.  Also, all the 
documents discussed specific evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board finds that even if there is 
any defect with regard to the timing or content of the notice 
sent prior to the RO's initial adjudication in September 
2004, that defect is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice (a December 2005 supplemental 
statement of the case).  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
Any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 
410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
the claim.

The veteran contends that he did not experience back problems 
prior to entering service.  He testified that he first began 
having back problems in service approximately four or five 
weeks into his basic training.  As a result, he went to the 
service detachment hospital to report his back problems and 
receive medical treatment.  He was asked at that time if he 
knew of anything that had happened to him which might have 
contributed to his back problems.  In response, the veteran 
"jokingly" stated that he "may have fallen out of a car" 
prior to service.  However, he has since indicated post-
service that his pre-service fall from a motor vehicle was a 
minor incident; that he was not involved in any type of 
automobile accident prior to entering service; and that his 
current diagnoses of chronic lumbodorsal strain and 
degenerative disc disease of the spine are related to an 
incident or event in service.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003); 69 Fed. Reg. 25178 (2004).  According to 38 
C.F.R. § 3.304(b), the term "noted" means only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions; however, such reports will be considered 
together with all other material evidence in determining the 
question of when a disease or disability began.  38 C.F.R. 
§ 3.304(b)(1).  Determinations of whether a condition existed 
prior to service should be "based on thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to ... manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  Ibid.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  Furthermore, 
every veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See 38 U.S.C.A. §§ 
1111, 1132; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  

In this case, the veteran essentially claims that he did not 
have a pre-existing back disorder prior to entering service.  
Thus, the first issues that the Board must address are (1) 
whether the veteran was presumed sound in regards to the 
condition of his back upon entrance into service and, if so, 
(2) whether the presumption of soundness has been rebutted in 
this case.   

The veteran's August 1961 service entrance medical 
examination did not note the existence of back problems or a 
back disorder when he entered service.  In fact, this record 
indicates that a clinical evaluation of the veteran's spine 
and other musculoskeletal muscles was found to be normal.  As 
such, the Board finds that the veteran is entitled to the 
presumption of soundness regarding his spine.  Therefore, the 
Board must next determine whether there is clear and 
unmistakable evidence to rebut the presumption of soundness.

As noted above, the burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence both 
that: (1) a disability existed prior to service; and (2) that 
it was not aggravated during service. See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993); VAOPGCPREC 3-03 (July 
16, 2003).  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.  

As to the first prong, whether there is clear and 
unmistakable evidence of a pre-existing disability, the Board 
observes that the determination of whether such evidence 
exists should be based on a "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

In this case, the primary evidence of record indicating that 
the veteran had a 
back disorder that existed prior to service consists of 
notations contained in the veteran's service medical records.  
Specifically, service medical records dated in September 1961 
reflect that the veteran purportedly told his service medical 
providers that he was involved in an automobile accident one 
year prior to entering service.  The veteran testified during 
his May 2006 Board hearing that these references to a pre-
service automobile accident were recording errors; and that 
he in fact was never involved in such an accident.  In 
support of this assertion, the veteran's father and two 
friends submitted statements dated in April 2005 on the 
veteran's behalf in which they reported that the veteran was 
not involved in a car accident prior to his enlistment in the 
service and that the veteran was in excellent physical 
condition at the time of his enlistment.

The notation of an old automobile accident prior to service 
in the veteran's service medical records raises the 
significant questions of whether the veteran injured his back 
pre-service and whether he entered service with a pre-
existing back disorder.  While the Board is inclined to weigh 
more heavily the notations contained within the veteran's 
contemporaneous service medical records over statements 
submitted 40 years after the veteran separated from service, 
such an analysis of the evidence is unnecessary for 
resolution of this appeal.  As will be explained in more 
detail below, the evidence of record does not show that the 
veteran separated from service with back problems that can be 
related to his present back diagnosis.  Thus, even if the 
Board were to find that there is not clear and unmistakable 
evidence does not exist to rebut the presumption of 
soundness, the veteran would still not be entitled to service 
connection pursuant to the evidence of record.  Therefore, 
for the sake of argument and brevity, the Board makes this 
assumption and finds that the presumption of soundness has 
not been rebutted by clear and unmistakable error in this 
case.  The Board will accept for purposes of this appeal that 
the veteran did not enter service with a pre-existing back 
disorder; and the Board will review the veteran's claim on 
both a direct and presumptive service connection basis. 

In this regard, a July 2004 VA examination and July 2006non-
VA medical records indicate that the veteran has current 
diagnoses of chronic lumbodorsal strain and advanced 
degenerative disc disease.  These diagnoses constitute 
current disabilities for VA purposes and fulfill the first 
element necessary for a grant of service connection (evidence 
of a current disability). 

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
veteran's September 1961 service medical records corroborate 
that the veteran reported experiencing back pain after 
failing his trial of duty.  An orthopedic examination was 
performed at the time, during which x-rays were taken.  No 
osseous abnormalities were noted in the veteran's x-rays; and 
the examiner indicated that there was no clinical basis for 
any orthopedic diagnosis.  The veteran was seen again nine 
days later at a psychiatric consult, during which it was 
noted that he had complaints of back pain without 
demonstratable organic pathology.  The examiner indicated 
that the veteran's back complaints were somatic; and served 
to remove him from the stresses of recruit training.  After 
an evaluation, in October 1961, the veteran's service 
physical profile ("PULHES") was changed to reflect a 
diagnosis of inadequate personality; and the veteran 
proceeded to be discharged from the service.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  In connection with his 
discharge, the veteran was provided with another medical 
examination in October 1961.  The clinical evaluation of his 
spine and other musculoskeletal muscles at that time was 
normal; and the veteran's PULHES profile for overall physical 
condition was listed as a number "1."  Notably, no 
reference to back problems or a back diagnosis was made at 
the time of discharge. 

Thus, while the veteran's service medical records reveal he 
complained of back pain in service on arguably two occasions, 
the veteran's service medical examinations do not report any 
event or injury resulting in back problems in service or set 
forth a clinical basis for an orthopedic diagnosis in 
service.  Rather, the veteran's records seem to indicate that 
his back complaints were associated more with the stresses of 
the veteran's service training than a service incident or 
injury.  In addition, the veteran's discharge examination 
indicated that his back was normal and that he did not exit 
service with either back problems or a back disorder.  Based 
upon this evidence, the Board finds that the veteran's 
service medical records do not ultimately support his claim; 
nor do they fulfill the requirements of the second element of 
the service connection test.  

The veteran's post-service medical records also do not assist 
in supporting his claim or corroborate the veteran's 
assertions that he experienced back pain after he separated 
from service.  In this regard, the veteran testified during 
his May 2006 hearing that although he experienced back 
symptomatology from 1961 until the present, he did not seek 
medical treatment for this symptomatology.  Rather, he 
reported that he treated himself with aspirin or medication 
similar to Tylenol; or that he simply put up with the pain.  
The first post-service medical record contained in the claims 
file revealing a diagnosed back disorder is dated in July 
2004, that is, over 40 years after the veteran separated from 
service.  Thus, although this record and subsequent post-
service medical records support a finding that the veteran 
has current medical diagnoses related to his back, they do 
not support his overall claim as they fail to reveal a 
continuity of back symptomatology subsequent to service.  

Lastly, in regards to the third element of the service 
connection test (medical evidence linking the veteran's 
current disorder to an incident or injury in service), the 
Board observes that the claims file contains a private 
medical statement dated in January 2006 which purports to 
provide a medical nexus opinion in favor of the veteran's 
claim. See January 2006 private medical records ("[The 
veteran's medical findings] are compatible with [the 
veteran's] history of chronic right sided low back and right 
lower extremity pain with onset in 1961 while he was in the 
[service]").  However, the Board finds this evidence to be 
unpersuasive as a medical nexus opinion in light of the fact 
that the private opinion is exclusively based upon a medical 
history provided by the veteran; a history which (as 
discussed above) has not been corroborated by any competent 
medical evidence of record. See LeShore v. Brown, 8 Vet. App. 
406 (1996) (mere recitation of a veteran's self-reported lay 
history would not constitute competent medical evidence of 
diagnosis or causality); See also Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
  
In making this decision, the Board acknowledges the veteran's 
statements in which he argues that his two documented 
complaints of back pain in service were indicative of an 
injury that occurred in service.  However, while it is 
obvious that the veteran sincerely believes that the 
symptomatology noted above is related to his current back 
disorders, his opinion as to the relationship between his 
service and post-service back symptomatology is assigned 
little probative value.  The Board assigns such value to the 
veteran's opinion in light of the lack of evidence indicating 
that he has the requisite training to offer an opinion that 
requires medical expertise, such as the etiology of his back 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a chronic lumbodorsal strain.  Service 
connection on a presumptive basis for arthritis is also not 
warranted as it appears that the first diagnosis of 
degenerative disc disease was not made until January 2006, 
almost forty-five years after the veteran separated from 
service. However, as the preponderance of the evidence is 
against the veteran's claim, the "benefit-of-the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
see Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for chronic lumbodorsal strain, to include 
degenerative disc disease, is denied.

____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


